Buchanan, J.
Harrison vas tried by a tribunal composed of two Justices of the Peace and ten owners of slaves, in the parish of East Feliciana, for killing another slave, on the 2d July, 1855. He was found guilty as charged, and sentenced to imprisonment at hard labor for life. The case is presented to us by bis counsel, entirely on the ground of the unconstitutionality of the Act of the Legislature under which the tribunal was organized for the trial of the prisoner; being- the Act approved 15th March, 1855, entitled “ an Act relative to slaves and free colored persons.”
It is contended, that this Act is in violation of the Article 115 of the Constitution, which reads as follows; “ Every law enacted by the Legislature, shall embra-ce but one object, and that shall be expressed in the title.” This Article of our present State Constitütion, is copied word for word from the 118th Article of the Constitution of 1845. Chief Justice Eustis, who was a prominent member of the Convention which formed the Constitution of 1845, has given us (in the case of Walker v. Caldwell, 4 Ann. 297) the following reasons for the enactment of the Article under consideration ; “ The condition of our statute law was such, at the time of the formation of the Constitution, *723as to imposfe on the Convention the necessity of providing in the Constitution itself for the forms of legislation. The title of a law often afforded no clue to its contents; important general provisions were found placed in Acts private or local in their operation; provisions concerning matters of practice or judicial proceedings were, sometimes, in the same statute with matters entirely foreign to them.” It was to prevent such anomalies, that the Constitution requires the Legislature to confine each Act to a single object, and to indicate distinctly that object in the title of the Act. Does the Act of 15th of March, 1865, “relative to slaves and free colored persons,” fulfil those conditions of legislative form ?
In answering that question, we are first to observe, that the title of the Act expresses two distinct objects, to wit: slaves and free colored persons. Again, the Act contains one hundred sections, many of which embrace other objects than those expressed in the title. Thus, sections 18,19, 20, 21, 22, 28, 25, 26, 27, 28, 29, 30, 31, 32, 34, 35, 36, 37, 38, 66, 67, 68, 69, 89, 90 and 91, treat of offences committed by any free person, white or colored. Section 33 enacts a lien or privilege on vessels. Section 61, and several other sections, restrict the control of masters, of whatever color, over their slave property. Section 70 introduced a now redhibitory action. Section 74 relates to fees of district attorneys.
Of the other sections of this Act, the following have slaves for their object: Sections 1, 2, 3, 4, 7, 9,10, 11, 13, 14, 16, 17, prescribe the penalties for crimes and offences committed by slaves. Sections 39 to 51 inclusive, and 54 to 60 inclusive, determine the mode of proceeding for the trial, and of punishment in case of conviction, of slaves accused of crimes. Sections 52 and 58 provides a compensation to owners of slaves condemned to death or perpetual imprisonment. Sections 62 to 65 inclusive, relate to the police of slaves. Sections 71 to 73 prescribes a new mode of procedure for the emancipation of slaves. Section 75 lays down a rule of evidence in relation to claims for freedom made by slaves. Sections 75 to 87 inclusive, relate to runaway slaves, to depots for their reception, and the costs of their imprisonment. Section 98 prohibits slaves from being witnesses against free colored persons either in civil or criminal matters, with certain exceptions.
The following sections relate entirely to free colored persons: 88, 92, 93, 94, 95, 96, 97, 98.
¥e perceive, by this analysis of the statute, that its objects are multifarious and that its title expresses two of those objects. .It remains to be seen how much of this statute can be considered as valid, under the provisions of Article’115 of the Constitution.
In two cases which immdiately follow each other in 5 Ann., The State v. Hackett, and Duverges v. Salter & Marcy, our predecessors, through Chief Justice Eustis, passed upon the construction of Article 115, (or lib of the Constitution then existing,) as applicable to the avoidance of statutes inconsistent in form with its provisions. In the case of Saekett, the title of the statute was, “ an Act to regulate and define the fees to be paid for the arrest and confinement of slaves.” But besides fixing the fees for such purposes, the statute went on to provide a new place of confinement in the parish of Orleans for runaway slaves, in the place of that fixed by previous laws. The court held the latter portion or the statute to be in violation of the Article of the Constitution and void ; and added : “ In deciding that the portion of the law under *724which the Sheriff claims is unconstitutional, we are not to he '’considered as saying that those portions of the statute which are covered by the title, are unconstitutional; the decision of the latter point not being necessary.”
In the case of Duverge’s Heirs v. Salter & Marcy, the majority of the court declared the whole of an Act of 1848, “ to give jurisdiction to the District Courts of New Orleans over causes arising under the Act of 1819, respecting landlords and tenants,” to be unconstitutional, because the statute went further than barely to give the jurisdiction expressed in the title, and prescribed certain rules of procedure ; while Judge Slidell, dissenting, was in favor of separating (hat portion of the law, the object of which was embraced in its title, from that portion which was foreign to its title.
But in each of those cases reported in the 5th Annual, the title of the statute, at least, was regular. It expressed but one object, and there might therefore possibly be some portion of the statute which could be held to be valid, to wit, that portion which embraced the single object expressed in the title. Whereas, in the Statute of 1855, now under consideration, there are two objects expressed in the title — the slave, and the free colored person — two classes which it is impossible to confound in legal parlance; for in the eye of the Louisiana law, there is, (with the exception of political rights, of certain social privileges, and of the obligations of jury and militia service,) all the difference between a free man of color and a slave, that there is between a white man and a slave.
The free man of color is capable of contracting. He can acquire by inheritance and transmit property by will. He is a competent witness in all- civil suits. If he commits an offence against the laws, he is to be tried with the same formalities, and bj' the same tribunal, as the white man.
The slave, on the contrary, is the object of contracts, not a legal party to contracts. He may be sold or mortgaged, but he cannot sell or mortgage. He can neither inherit, nor make a will, because he can possess nothing as owner. He is inadmissible as a witness in any civil suit whatever. And if accused of crime, he is tried by a special tribunal, to which the safeguards of the common law are unknown.
It has been suggested, that we may consider the objects expressed in the the title of this Act of the Legislature as one, by reading the title thus : “ an Act relative to colored persons, whether bond or free.”
The first answer to this suggestion is, that it changes the idea of the legislator, by condensing into one class what he has said should constitute two classes. And, in truth, the proposed condensation is more specious than real. For if we say, “ colored persons, whether bond or free,” do we not in substance say, “ slaves and free colored persons” ? In both forms of locution we make a distinction ; and in making a distinction, we recognize a difference.
It is evidently impossible for the court to say, that one of the objects comprised in the title of the Act in question, was more in the contemplation of the Legislature than the other. We cannot undertake to select between the two objects expressed in the title, and to sustain those portions of the statute which are applicable to the object thus selected, to the exclusion of the other expressed object, not to speak of the various other and widely different objects embraced in the numerous sections of the statute. The whole act is liable to the same objection, and the whole must consequently be declared void for unconstitutionality.
*725In coming to this conclusion, we have the satisfaction of knowing,' that we nave left no hiatus in the legislation of the State; as each and every one of the ninety-nine enacting sections of this Act is copied, with trifling verbal alterations, from preexisting statutes, with the exception of sections 71, 72 and 78, which treat of the mode of proceeding for the emancipation of slaves.
As to its effect upon this cause, the conclusion at which we have arrived in relation to the constitutionality of the Act of 1855, will not relieve the prisoner Harrison from the sentence, which is the foundation of this appeal. For those sections of that Act, which relate to the organization of tribunals for the trial of slaves accused of crimes, are copied from an Act of June 1st, 1846, entitled “ an Act relative to trials of slaves.” Session Acts, page 114. The proceedings in the case at bar, were regular under that statute, which, in our view, is still in force. By the 14th section of that Act, no proceeding in accordance therewith, shall be annulled or impeded by any error of form.
The judgment appealed from, is therefore affirmed, with costs.